Citation Nr: 1041329	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-31 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities.

2.  Entitlement to service connection for bilateral hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
fecal seepage with rectal fissure.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a back injury.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a kidney 
condition.
8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of pneumonia.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a thyroid 
condition.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate condition.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a urinary 
condition.

12.  Entitlement to a compensable rating for left inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1947 to July 1950 and 
from July 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at the RO in July 2010.  A transcript of his hearing has 
been associated with the record.


FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities was not 
manifest in service or within one year of discharge, and is 
unrelated to service.

2.  Bilateral hearing loss disability was not manifested in 
service or within one year of discharge, and is unrelated to 
service.

3.  Tinnitus was not manifest in service or within one year of 
discharge, and is unrelated to service.

4.  The Veteran does not have additional disability which is due 
to VA treatment in which the proximate cause was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the surgery; or 
due to an event not reasonably foreseeable.

5.  In a December 2002 rating decision, the RO denied service 
connection for a bilateral eye disability; the Veteran did not 
appeal.

6.  The evidence received since the December 2002 rating decision 
is cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.

7.  In a decision dated in January 1980, service connection for a 
back disability was denied; decisions dated in April 1988, August 
1990, June 1993, June 1999, February 2001, and December 2002 
declined to reopen the claim; the Veteran did not appeal.

8.  The evidence received since the December 2002 rating decision 
is cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.

9.   In a decision dated in January 1980, service connection for 
a kidney condition was denied; decisions dated in June 1980, 
April 1988, August 1990, June 1993, and December 2002 declined to 
reopen the claim; the Veteran did not appeal.

10.  The evidence received since the December 2002 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim.

11.  In a decision dated in January 1980, the RO denied service 
connection for residuals of pneumonia; decisions dated in August 
1990 and June 1993 declined to reopen the claim; the Veteran did 
not appeal.

12.  The evidence received since the June 1993 rating decision is 
cumulative or redundant of evidence previously of record, and 
does not raise a reasonable possibility of substantiating the 
claim.

13.  In a decision dated in April 1988, the RO denied serve 
connection for a thyroid condition; decisions dated in August 
1990, June 1993, June 1999, February 2001, and December 2002 
declined to reopen the claim; the Veteran did not appeal.

14.  The evidence received since the December 2002 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim.

15.  In a rating decision dated in June 1980, the RO denied 
service connection for a prostate condition; decisions dated in 
August 1990, June 1993, and December 2002 declined to reopen the 
claim; the Veteran did not appeal.

16.  The evidence received since the December 2002 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim.

17.  In a rating decision dated in December 2002, the RO denied 
service connection for a urinary condition; the Veteran did not 
appeal.

18.  The evidence received since the December 2002 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim.

19.  Bilateral inguinal hernias are productive of no current 
objective findings; VA examinations in January 2008 and April 
2009 revealed no current hernia.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated during service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated during service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Tinnitus was not incurred in or aggravated during service and 
may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for fecal seepage with rectal 
fissure as the result of VA treatment have not been met. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. 3.361 (2010).
5.  The January 1980, June 1980, April 1988, August 1990, August 
1991, June 1993, June 1999, February 2001, and December 2002 
decisions are final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100, 20.1103, 20.1104 (2010).

6.  New and material evidence has not been received to reopen the 
claims of entitlement to service connection for bilateral eye 
disability, back disability, kidney condition, residuals of 
pneumonia, thyroid condition, prostate condition, and urinary 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

7.  The criteria for a compensable rating for left inguinal 
hernia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7338 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2007 discussed the evidence necessary to 
support the Veteran's claims.  The Veteran was invited to submit 
relevant evidence, to include that demonstrating that his 
inguinal hernia had worsened.  This letter explained the bases 
for previous final denials of service connection for the 
Veteran's claimed eye, back, kidney, respiratory, thyroid, 
prostate, and urinary disabilities and discussed the meaning of 
new and material evidence.  The evidence of record was listed and 
the Veteran was told how VA would assist him in obtaining 
additional pertinent evidence.  This letter also discussed the 
manner in which VA determines disability ratings and effective 
dates.

A September 2007 letter discussed the basis for the previous 
final denial of service connection for a kidney condition and 
explained how the Veteran could reopen his claim.  This letter 
also explained the evidence necessary to support the Veteran's 
claim for compensation under § 1151.

A May 2008 letter provided the Veteran with the criteria under 
his hernia disability is evaluated.  Although the May 2008 VCAA 
letter was issued following additional adjudication of the 
claims, the claims was subsequently readjudicated in an October 
2008 statement of the case (SOC) and December 2009 supplemental 
statement of the case (SSOC), thereby curing any timing concern.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 377 (2006) (noting that 
VCAA timing defects can be cured by readjudication following 
issuance of compliant notice).

As such, the Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notices.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims.  

With respect VA's duty to assist, the Board notes that, to the 
extent possible, identified treatment records have been 
associated with the claims file.  Various VA examinations have 
been carried out.  The Board finds that they were adequate in 
that the examiners reviewed the record, interviewed the Veteran, 
and performed an appropriate examination prior to providing their 
conclusions.  The reports of record are thorough and consistent 
with contemporaneous treatment records.  An opinion regarding the 
Veteran's claim under § 1151 was also obtained, and for the same 
reasons, it is also considered to be adequate.  For these 
reasons, the Board concludes that the findings of the VA examiner 
are more persuasive than the Veteran's assertions to the 
contrary, and that the report is adequate on which to base a 
decision.

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination regarding his claim of entitlement to 
service connection for peripheral neuropathy of the bilateral 
lower extremities.  However, the Board finds that a VA 
examination is not necessary in order to decide this claim.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the 
Court held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id. at 81.  In Duenas, the 
Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent 
or recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active military 
service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for peripheral neuropathy, and the 
Veteran has not identified a diagnosis of or treatment for 
peripheral neuropathy within one year of service discharge.  
Further, the Board finds that there is no credible evidence of 
in-service manifestations, continuity of symptoms since service, 
and no competent evidence otherwise showing that the claimed 
disability was incurred in service.  Because some evidence of an 
in-service event, injury, or disease is required in order to 
substantiate a claim of entitlement to service connection and 
because a post-service medical examination could not provide 
evidence of such past events, a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
in-service event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4)(i).  Moreover, there is no competent evidence 
relating this claimed disability to any service-connected disease 
or injury.  For the reasons stated, a VA medical examination is 
not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Service Connection

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.
Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within a 
year of the Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Peripheral Neuropathy

Service treatment records are negative for any diagnosis, 
complaint or abnormal finding suggestive of peripheral 
neuropathy.  On service discharge examination in July 1950, the 
examiner noted that there were no defects and deemed the Veteran 
qualified for discharge.  When the Veteran was examined for the 
purpose of reenlistment in April 1952, he was determined to be 
neurologically normal.  He was also neurologically normal on 
discharge examination in March 1954.

The report of a May 1980 VA examination includes the Veteran's 
report that he had excessive restlessness of his legs while 
sitting and before falling asleep at night.  

Records from T.G., D.P.M. indicate that the Veteran was seen in 
September 2007.  The impression included diabetes with 
neuropathy.  Dr. G. also noted diabetic neuropathy in November 
2008.

A February 2009 VA treatment record indicates that the Veteran 
was prescribed medication for restless leg syndrome.

Having carefully reviewed the record regarding these claims, the 
Board finds that service connection is not warranted.  In that 
regard, there is no evidence of any disease or injury in service 
suggestive of peripheral neuropathy of the lower extremities, and 
the Veteran was neurologically normal at discharge.  While the 
record indicates the Veteran's complaints of excessive 
restlessness of his legs in 1980, the first indication of 
neuropathy dates to 2007, many years following service.  

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects a diagnosis 
of neuropathy, it does not contain competent evidence which 
relates this diagnosis to any injury or disease in service.  

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).   However, the Veteran has not 
produced any competent evidence relating this claimed disability 
to service, and the record is otherwise silent in that respect.  

In short, the preponderance of evidence is against this claim and 
there is no doubt to be resolved.  Accordingly, the claims of 
entitlement to service connection for peripheral neuropathy must 
be denied.

Bilateral Hearing Loss Disability and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Board notes that the Court has observed that the threshold 
for normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to either hearing loss 
or tinnitus.  On discharge examination in July 1950, the 
Veteran's hearing acuity was measured at 15/15 bilaterally for 
both whispered and spoken voice.  On enlistment examination in 
April 1952, the Veteran endorsed ear, nose, or throat trouble; 
however, the examiner did not make any notation referable to 
hearing loss or tinnitus, and clinical examination revealed 
hearing acuity of 15/15 bilaterally on whispered and spoken voice 
testing.  The same results were rendered on discharge examination 
in March 1954.

The Veteran submitted his claim of entitlement to service 
connection for hearing loss disability and tinnitus in August 
2007.  He stated his belief that they were due to the head injury 
he suffered in an in-service motor vehicle accident.  He also 
noted that he was exposed to noise from aircraft engines and that 
he had no significant noise exposure following service.  He 
stated that he had experienced problems with ringing in his ears 
since service.

On VA examination in January 2008, the Veteran's history was 
reviewed.  He reported that his reported tinnitus had been 
present for a long time but was unable to identify a date of 
onset.  He reported a positive noise exposure in service from 
aircraft, and post service from working for a utility company and 
hunting.  Puretone thresholds were measured as follows:





HERTZ




1000
2000
3000
4000
Average 
Right

10
10
15
20
14
Left

5
15
15
25
15

Word recognition scores using the Maryland CNC Word List were 96 
percent bilaterally.  The examiner concluded that the Veteran had 
slight high frequency loss in both ears.  He indicated that the 
reported tinnitus was more likely related to the hearing loss.  
He pointed out that hearing loss due to acoustic trauma or high 
noise exposure occurred at the time of the incident and was not 
delayed in onset.  He indicated that such was also true when 
hearing loss was caused by a blow to the head.  He concluded that 
the Veteran's hearing loss occurred after his period of service.

At a November 2008 RO hearing, the Veteran described his injuries 
following the in-service motor vehicle accident, to include 
facial injuries.  

An additional VA examination was carried out in April 2009.  The 
Veteran was noted to offer a relatively vague description of his 
hearing condition.  The examiner noted that the Veteran was 
unsure whether he had any particular hearing problems.  Rather, 
he suggested that his wife believed that he had such problems.  
He denied having sought medical evaluation for tinnitus or 
hearing loss.  Puretone thresholds were measured as follows:





HERTZ




1000
2000
3000
4000
Average 
Right

10
10
10
30
15
Left

10
10
15
30
16

Speech audiometry revealed word recognition scores of 96 percent 
bilaterally.  The examiner concluded that there was no indication 
that the Veteran's hearing loss was sustained or exacerbated 
during the course of his service, given the history of normal 
examinations during service and absent any complaint or 
continuity of complaints from service discharge until the 
application for service connection in 2007.  He also indicated 
that the report of tinnitus did not appear to be related to any 
head trauma as there was no documented complaint of that ailment 
or affliction in the records until many years subsequent to 
service.

Subsequently in April 2009, a VA physician reviewed the record 
and opined that the Veteran's tinnitus was more likely related 
only to presbycusis, or age related deficits in the hearing and 
vestibular system.  He concluded that tinnitus was unrelated to 
any history of trauma brain injury and was rather related to age.

Considering the results of the January 2010 VA examination, it is 
clear that the Veteran does not currently suffer from a current 
hearing loss disability for VA benefit purposes.  His pure tone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, were less 
than 40 in all frequencies, and he did not show pure tone 
thresholds of 26 or more in 3 or more frequencies in either ear.  
His scores on the Maryland CNC Test were not less than 94 percent 
at this examination.  The Veteran has not identified any post-
service testing revealing the presence of hearing loss disability 
for VA compensation purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to exist 
at the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a 
present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement to 
service connection to cases where such incidents have resulted in 
a disability).

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of bilateral 
sensorineural hearing loss that rises to the level of a 
disability as defined by VA regulation.  As such, the Board 
concludes that the preponderance of the evidence is against a 
finding that the Veteran has bilateral sensorineural hearing loss 
disability for VA purposes.  As such, the benefit of the doubt 
rule does not apply, and the Veteran's claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Veteran also maintains that he currently suffers from 
recurrent tinnitus as a direct result of acoustic trauma suffered 
during active service.  In Charles v. Principi, 16 Vet. App. 370, 
374-375 (2002), the Court specifically held that tinnitus is a 
condition which is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this 
regard, the Board accepts that the Veteran has tinnitus, based on 
his report.

However, while the evidence reveals that the Veteran currently 
suffers from tinnitus, the competent, probative evidence of 
record does not etiologically link this disability to his service 
or any incident therein.  Service treatment records are silent 
regarding any complaints of tinnitus during service.  Further, 
there is no competent evidence of a continuity of symptomatology 
in the instant case.  In this regard, the Board observes the 
first recorded complaints of tinnitus are in conjunction with the 
Veteran's claim for benefits in August 2007, a period of over 40 
years following the Veteran's period of active service.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
Veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, the Board observes that the January 2008 VA examiner 
concluded that tinnitus was more likely related to the Veteran's 
hearing loss, and in 2009 a VA physician concluded that tinnitus 
was more likely due to presbycusis rather than a history of brain 
trauma.  The Veteran has produced no competent evidence or 
medical opinion in support of his claim, and the length of time 
between his separation from active service and current complaints 
weighs against granting the claim.  Accordingly, the Board 
concludes that the preponderance of the evidence is against the 
claim for service connection for tinnitus, and the benefit of the 
doubt rule does not apply.

§ 1151 Claim

The Veteran maintains that prostate biopsies carried out by VA 
have resulted in a rectal fissure and fecal seepage.

Initially, the Board notes that 38 U.S.C.A. § 1151 was amended by 
Pub. L. No. 104-204.  The Veteran's claim was filed after October 
1, 1997.  Under the applicable law, when a Veteran suffers 
additional disability as the result of VA surgical treatment, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

For claims filed on or after October 1, 1997, the appellant must 
show that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 
2002).

A VA treatment record dated in November 1995 indicates that the 
Veteran was status post prostate biopsy in August 1995 and that 
he had experienced occasional fecal incontinence since that time.  

In March 1996 the Veteran was referred for a surgical evaluation 
of his fecal incontinence.  The provider noted that endoscopy 
that month had revealed a small opening in the anterior anal 
canal.  

A VA record dated in October 1997 shows that the Veteran was 
advised of the risks, alternative methods of treatment, and 
expected results of a prostate needle biopsy and that he agreed 
to undergo the procedure.  

The Veteran underwent an additional biopsy in January 2002.  He 
reported that he had a rectal tear and some incontinence since 
the prior biopsy.  The record includes an informed consent form 
on which the Veteran acknowledged that he had been advised of the 
risks, alternative methods of treatment, and expected results of 
a prostate needle biopsy and that he agreed to undergo the 
procedure.  

In March 2006 the Veteran again reported fecal incontinence since 
1997, with a history of persistent seepage.

A VA physician reviewed the Veteran's records in February 2008.  
She recited the Veteran's history, to include prostate biopsy in 
October 1993.  She noted that the referring physician had also 
noted a rectal fissure and the Veteran's complaints of irregular 
bowel movements.  She also noted that on follow up in November 
1993 the Veteran did not report any fecal seepage.  She related 
that the Veteran had refused prostate biopsy in August 1995, but 
had subsequently reported being status post August 1995 biopsy in 
November 1995, complaining of occasional fecal incontinence since 
that time.  She indicated that biopsy in March 1996 revealed mild 
chronic nonspecific inflammation, and that a barium enema did not 
show a fistula.  She opined that a rectal fissure was not related 
to prostate biopsy, noting that such was documented prior to the 
first biopsy.  She also stated that she could not think of any 
way that a prostate biopsy would cause injury resulting in 
chronic fecal seepage.  She pointed out that sigmoid biopsy 
showed mild chronic inflammation which might explain the seepage.

An additional opinion was obtained in November 2009.  The 
Veteran's records were reviewed and summarized.  Based on the 
record, the physician assessed fecal incontinence.  He stated 
that he saw no error on the part of the VA Medical Center and 
that fecal incontinence had multiple causes including 
constipation, diarrhea, and muscle or nerve damage; weakened anal 
sphincter; or injury to the nerves or muscles.  He also noted 
that anal fissures could be caused by constipation, straining, 
diarrhea, and longstanding poor bowel habits.  He indicated that 
his review of the literature did not show that fecal incontinence 
was a complication of prostate biopsy.  He noted that if anal 
sphincter trauma from rectal ultrasound was the proposed 
mechanism to have caused incontinence, surely there would have 
been noted complications during the procedure and immediate 
severe rectal pain and immediate significant persistent symptoms 
that should have included rectal pain with defecation.  He 
indicated that while the Veteran did not have fecal incontinence 
prior to 1993, it was clear that he did have some preexisting 
bowel issue, as he complained of irregular bowel movements and 
had a noted anal fissure before his biopsy.  He reiterated that 
he saw no error on the part of the Milwaukee VA and stated that 
he did not believe that the Veteran's fecal incontinence had been 
caused by prostate biopsy in 1993.  He concluded that the Veteran 
received the appropriate standard of care and that there was no 
evidence of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault.  

At a November 2008 RO hearing the Veteran testified that he had 
experienced problems since the 1993 biopsy.  He stated that he 
began to have problems following that procedure but that he did 
not give it a lot of thought.  His wife testified that he had no 
problems prior to the biopsy.  

At his July 2010 hearing before the undersigned, the Veteran 
testified that he had experienced problems since his 1993 biopsy.  
He indicated that he could not recall how soon he began to 
experience problems following the procedure.  

Having carefully considered the evidence pertaining to the 
Veteran's claim, the Board concludes that the legal requirements 
are not met for compensation under 38 U.S.C.A. § 1151.  In this 
regard the Board observes that two VA examiners have concluded 
that the claimed chronic fecal seepage and rectal fissure were 
unrelated to the prostate biopsies.  

The Board has considered the Veteran's own lay assertions.  
Certainly, he is competent to report the onset of symptoms 
following the prostate biopsies, and, to this extent, his 
assertion is entitled to probative weight.  However, as to the 
underlying etiology of his complaints, the Board places far more 
probative weight on the findings and conclusions of the competent 
VA health care specialists discussed above.  In assigning high 
probative value to the VA examiners' reports, the Board notes 
that they specifically discussed the relevant findings, discussed 
the Veteran's recorded and reported history, and provided 
reasoned opinions.  Therefore, the Board finds the VA examiners' 
opinions to ultimately be of greater weight as they appear to be 
based on a comprehensive consideration of the Veteran's history.

Simply put, the greater weight of probative evidence is against 
finding that he suffered additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment, or that the residuals were not 
reasonably foreseeable.  For these reasons, the Board concludes 
that compensation under 38 U.S.C.A. § 1151 for additional 
disability is not warranted.  Accordingly, the claim is denied.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Bilateral Eye Disability

Service treatment records reflect that on enlistment examination 
in March 1947, the Veteran's eyes were normal to physical 
examination and his visual acuity was 20/20 bilaterally.  The 
same results are reflected on the July 1950 discharge examination 
report.  On reenlistment examination in April 1952, the Veteran 
denied ever having worn glasses.  His eyes were normal to 
physical examination and his visual acuity was 20/20 on the left 
and 20/26 on the right, which was not considered disabling.  The 
1954 discharge examination report reflects the Veteran's eyes 
were normal to physical examination and his visual acuity was 
20/20.  Moreover, the Veteran's visual fields were normal, as was 
intraocular pressure.

At an October 1991 hearing, the Veteran testified that he had 
vision problems related to Grave's disease.

In a June 1999 rating decision, the RO denied service connection 
for a bilateral eye condition on the basis that the claim was not 
well grounded.

At a September 1999 hearing before a RO hearing officer, the 
Veteran related his belief that his eye condition was 
"somewhat" related to his in-service vehicle accident, in that 
he sustained a head injury during the accident.  He noted that he 
saw a doctor and was provided glasses shortly after his discharge 
from service.  

In December 2002 the RO reconsidered the Veteran's claim and 
again denied service connection.  It concluded that there was no 
evidence of service incurrence.  

The Veteran sought to reopen his claim in July 2007.  

Added to the record since the December 2002 rating decision are 
VA treatment records which indicate a prior medical history of 
hypothyroidism and Grave's disease with opthalmolopathy.  They 
also show cataracts in a July 2008 problem list.  

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for a 
bilateral eye disability.  As noted, the RO denied the Veteran's 
claim in 2002 because there was no evidence of service 
incurrence.  Since then, there has been no evidence added to the 
record which tends to show that a bilateral eye disability was 
incurred in service.  In summary, the defect existing at the time 
of the December 2002 rating has not been cured, and the claim may 
not be reopened.

Residuals of Back Injury

Service connection was initially denied for a back disability in 
a January 1980 rating decision.  The RO determined that the 
service treatment records were negative, and that the Veteran had 
not furnished evidence of continuity of symptoms or treatment for 
the claimed back condition prior to private physician records 
dated in January 1978.  Finally, it pointed out that there was no 
evidence to show that the claimed back condition was related to 
service or any incident of service.

The record at the time of the January 1980 rating decision 
included the Veteran's service treatment records.  On discharge 
examination in July 1950 the Veteran's spine was normal.  He was 
deemed to be qualified for discharge.  On reenlistment 
examination in April 1952 the Veteran denied having ever worn a 
back brace.  He also denied arthritis or rheumatism; bone, joint, 
or other deformity; or lameness.  Clinically, his spine was 
normal.  The Veteran was in an auto accident in September 1953, 
following which he was admitted to the U.S. Naval Hospital at 
Philadelphia for hematuria.  The records pertaining to this 
hospitalization are negative for any diagnosis, complaint, or 
abnormal finding regarding the Veteran's spine.  On discharge 
examination in March 1954, the Veteran's spine was normal and he 
was deemed to be qualified for discharge.

Also of record were private treatment records which show that the 
Veteran was seen in January 1978 with reports of injuring his 
back in the latter part of 1977.  Examination revealed right 
lumbar scoliosis with severe spasm.  

The report of a May 1980 VA examination which includes a finding 
by the examiner that the Veteran's lumbosacral spine was normal.

The RO continued the denial of service connection for a back 
injury in an April 1988 rating decision.  It noted that while 
private records reflected treatment for back pain, there was no 
evidence relating the back problem to service.

A confirmed rating decision in August 1990 continued the denial 
of service connection for a back condition.  The RO noted that 
the evidence did not relate the condition to service.  Added to 
the record since the April 1988 rating decision were both private 
and VA records.  A private hospitalization report indicates that 
the Veteran had minimal degenerative changes.  A private X-ray 
report dated in February 1988 indicates that the Veteran had 
degenerative changes in his lumbar spine.  

The Veteran testified at the RO before a hearing officer in 
October 1991.  He asserted his belief that he had a back 
disability that was related to a motor vehicle accident in 1952.  
He related that he had experienced back problems over the years 
since service.

A VA examination was carried out in November 1991.  The Veteran 
related that since surgery in service, he had experienced low 
back pain that had worsened over the years.  The diagnosis was 
degenerative change at the thoracolumbar junction.  

In a June 1993 decision, the Board declined to reopen the 
Veteran's claim of entitlement to service connection for a back 
disability.  It determined that the evidence added to the record 
since the most recent final rating decision did not tend to prove 
that the current treatment for arthritis was a disability due to 
disease or injury incurred in or aggravated during service.  

In a June 1999 rating decision, the RO declined to reopen the 
Veteran's claim.  It noted that the evidence did not show that 
the Veteran sustained a chronic back condition in service.  The 
Veteran perfected an appeal, and in February 2001 the Board also 
declined to reopen the claim.  It concluded that newly submitted 
evidence did not bear directly or substantially on the question 
of whether the Veteran's back disability was related to service 
or manifested within one year of discharge.  

At the time of the February 2001 decision, newly submitted 
evidence considered by the Board included VA outpatient records, 
the report of a VA digestive conditions examination, a duplicate 
copy of a service treatment record showing hospitalization at the 
Philadelphia Naval Hospital, and the transcript of a September 
1999 hearing and various statements by the Veteran.  The hearing 
testimony included the Veteran's assertion that his back 
disability began at the time of an in-service vehicle accident, 
and that he sought treatment in the 1970s.  

In December 2002, the RO again declined to reopen the Veteran's 
claim.  It determined that there was no link between a current 
condition and service.  Newly added evidence considered at the 
time of the December 2002 rating decision included VA treatment 
records which are negative for any findings referable to the 
Veteran's back.  
The Veteran's most recent petition to reopen was received in July 
2007.  Evidence added to the file since the December 2002 rating 
decision includes VA and private treatment records.  VA records 
reflect complaints of low back pain and the Veteran's reported 
history of such.

At a November 2008 RO hearing, the Veteran testified with respect 
to the circumstances surrounding his in-service automobile 
accident.  His representative argued that trauma to the low back 
was evidenced by the fact that he sustained a contusion to his 
kidney.  The Veteran testified that he had experienced 
intermittent problems with his back since the accident.  

At his July 2010 hearing before the undersigned, the Veteran 
testified that he had experienced problems with his back over the 
years.  He stated that his back was never the same following the 
motor vehicle accident.  

The Board has reviewed the evidence pertaining to this petition 
to reopen, and has determined that new and material evidence has 
not been submitted.  The Veteran's contentions and lay statements 
pertaining to the circumstances surrounding the in-service 
automobile accident were of record at the time of the prior 
decision and are therefore redundant.  Records showing a current 
disability are also redundant and are not material to the 
question of whether there is a relationship between the current 
back disability and service.  They are also not material to the 
question of whether a chronic disability existed in service.  
Evidence of a chronic disability in service and a nexus between 
the current disability and service remains absent from the 
record.  In summary, the defects existing at the time of the 
December 2002 rating have not been cured, and the claim may not 
be reopened.

Kidney Condition

The RO denied service connection for a kidney condition in a 
January 1980 rating decision.  It concluded that the kidney 
injury in service was acute and transitory and left no permanent 
residuals.  

Of record were the Veteran's service treatment records.  As noted 
above, these records reflect that following a motor vehicle 
accident in September 1953, the Veteran was treated for 
hematuria.  Initially, the diagnosis was ruptured kidney.  
Following transfer to the Philadelphia Naval Hospital, the 
diagnosis was changed to kidney contusion.  The basis for the 
change was noted to be error.  The Veteran was discharged to duty 
as fit for same.

A June 1980 rating decision continued the denial of service 
connection.  At that time, the record included the report of a 
May 1980 VA examination.  The Veteran reported excessive 
urination at night.  Following physical examination, the examiner 
concluded that there were no demonstrable residuals of the left 
renal contusion.  

The RO continued its denial of service connection for a kidney 
injury in an April 1988 rating decision.  Notably, private 
records added to the file subsequent to the June 1980 rating 
decision do not include any notation referable to the Veteran's 
kidneys.  The RO noted that there was no evidence linking a 
kidney disorder to service.  

An August 1990 confirmed rating decision continued the denial of 
service connection for a kidney condition.  Private and VA 
treatment records added since the April 1988 rating decision do 
not include evidence of treatment for this claimed disability.  
The RO concluded that the evidence did not indicate that the 
condition was related to service.

The Veteran testified in October 1991 at the RO before a hearing 
officer.  He asserted that he had a kidney condition as the 
result of a motor vehicle accident in 1952.

In a June 1993 decision, the Board declined to reopen the 
Veteran's claim of entitlement to service connection for a kidney 
condition.  It concluded that the evidence added to the file did 
not tend to show that the Veteran had chronic residuals of a 
kidney injury.

In December 2002, the RO again declined to reopen the Veteran's 
claim.  It determined that there was no link between a current 
condition and service.  Newly added evidence considered at the 
time of the December 2002 rating decision included VA treatment 
records which reflected that the Veteran's kidneys were normal on 
CT scan.  The RO concluded that there was no link between a 
current kidney condition and service.

The Veteran's most recent petition to reopen his claim was 
received in July 2007.  Records added to the file since the 
December 2002 rating decision are negative for any diagnosis, 
treatment, or abnormal finding pertaining to the Veteran's 
kidneys.  

Upon careful review of the record, the Board finds that new and 
material evidence sufficient to reopen this claim has not been 
received.  The Veteran's contentions and lay statements 
pertaining to the presence of a kidney disorder and its 
relationship to service are redundant and are not material to the 
question of whether there is a current disability and if so, 
whether it is related to service.  They are also not material to 
the question of whether a chronic disability existed in service.  
In fact, evidence added since December 2002 indicates that the 
Veteran's kidneys are normal.  Evidence of a current disability, 
a chronic disability in service and a nexus between any claimed 
disability and service remains absent from the record.  In 
summary, the defects existing at the time of the December 2002 
rating have not been cured, and the claim may not be reopened.

Residuals of Pneumonia

Service connection for residuals of pneumonia was originally 
denied by the RO in the January 1980 rating decision.  The RO 
determined that pneumonia noted in service was acute and 
transitory and left no permanent residuals.  

Of record at the time of the January 1980 rating decision were 
service treatment records, which show that the Veteran was 
treated in December 1952 for atypical pneumonia.  He was 
subsequently discharged to duty as fit for same.  His lungs and 
chest were clinically normal on discharge examination in March 
1954.

Also of record was a certificate by an attending physician noting 
an upper respiratory infection in 1968.

An August 1990 confirmed rating decision continued the denial of 
service connection for pneumonia residuals.  Private and VA 
treatment records added since the April 1988 rating decision do 
not include evidence of treatment for this claimed disability.  
The RO concluded that the evidence did not indicate that the 
condition was related to service.

The Veteran testified at the RO before a hearing officer in 
October 1991.  He stated that he had been treated for "probably 
a mild form of pneumonia" in the 1950s and 1960s.  

On VA examination in November 1991, the Veteran reported that he 
had been hospitalized for pneumonia in October 1991.

In a June 1993 decision, the Board declined to reopen the 
Veteran's claim of entitlement to service connection for 
residuals of pneumonia.  It noted that the evidence added to the 
file since the April 1988 rating decision did not tend to prove 
that the Veteran had chronic residuals of acute pneumonia in 
service.

The Veteran's most recent petition to reopen his claim was 
received in July 2007.  Records added to the file since the June 
1993 decision include VA and private treatment records.  A 
November 1991 VA hospital discharge summary notes that the 
Veteran had been treated for community acquired pneumonia.  He 
was treated for bronchitis in May 2005.  A productive cough was 
noted in September 2006.  

The Board has concluded that new and material evidence sufficient 
to reopen this claim has not been received.  The Veteran's 
contentions and lay statements pertaining to the presence of 
pneumonia residuals and their possible relationship to service 
are redundant and are not material to the question of whether 
there is a current disability and if so, whether it is related to 
service.  They are also not material to the question of whether a 
chronic disability existed in service.  In fact, evidence added 
since the Board's 1993 decision is silent with respect to any 
residuals of pneumonia and a potential relationship to service.  
While the Veteran was treated for community acquired pneumonia in 
1991 and evidence of such was initially received following the 
Board's 1993 decision, such does not provide a link between that 
episode and service, or demonstrate that there are current 
residuals of the atypical pneumonia experienced in service.  
Evidence of a current disability, a chronic disability in service 
and a nexus between any claimed disability and service remains 
absent from the record.  In summary, the defects existing at the 
time of the 1993 decision have not been cured, and the claim may 
not be reopened.

Thyroid Condition

Service connection for a thyroid condition was denied in an April 
1988 rating decision.  The RO determined that while there were 
clinical findings of hyperthyroidism, such was not related to 
service.

Of record at the time of this denial were the Veteran's service 
treatment records, which are entirely negative for any diagnosis, 
complaint, or abnormal finding pertaining to a thyroid condition.  
On discharge examination in March 1954, the Veteran's endocrine 
system was clinically normal.

As noted, private medical records show a finding of 
hyperthyroidism in January 1988.  The Veteran was placed on 
medication.

An August 1990 confirmed rating decision continued the denial of 
service connection for a thyroid condition.  Private and VA 
treatment records added since the April 1988 rating decision 
include evidence of further treatment for this claimed 
disability.  However, the RO concluded that the evidence did not 
indicate that the condition was related to service.

The Veteran testified at the RO before a hearing officer in 
October 1991.  He indicated that he began to have symptoms 
referable to Graves's disease in 1987 and that he was placed on 
medication by his family physician.  

In a June 1993 decision, the Board declined to reopen the 
Veteran's claim of entitlement to service connection for a 
thyroid condition.  It noted that no support had been offered for 
the Veteran's contention that a thyroid condition was the result 
of the motor vehicle accident in service.  

The RO declined to reopen the Veteran's claim in June 1999.  It 
concluded that the evidence did not establish that the claimed 
thyroid condition was related to the vehicle accident in service.

The Veteran perfected an appeal, and in February 2001 the Board 
also declined to reopen the claim.  It concluded that newly 
submitted evidence did not bear directly or substantially on the 
question of whether the Veteran's claimed thyroid condition was 
related to service or manifested within one year of discharge.  

At the time of the February 2001 decision, newly submitted 
evidence considered by the Board included VA outpatient records, 
the report of a VA digestive conditions examination, a duplicate 
copy of a service treatment record showing hospitalization at the 
Philadelphia Naval Hospital, and the transcript of a September 
1999 hearing and various statements by the Veteran.  At his 
hearing, the Veteran stated that his thyroid condition manifested 
in about 1987 and that it was related to the motor vehicle 
accident and head injury in service.  

In December 2002, the RO again declined to reopen the Veteran's 
claim.  It determined that there was no link between a current 
condition and service.  Newly added evidence considered at the 
time of the December 2002 rating decision included VA treatment 
records which show that the Veteran receives medication for a 
hypothyroid condition.  An October 1994 VA treatment record 
indicates that hypothyroidism was secondary to treatment of 
Grave's disease.

The Veteran most recently submitted a petition to reopen his 
claim in July 2007.  Added to the file since the December 2002 
rating decision are VA and private treatment records.  They show 
that the Veteran continues to be treated for a thyroid condition.  

The Board has concluded that new and material evidence sufficient 
to reopen this claim has not been received.  The Veteran's 
contentions and lay statements pertaining to the presence a 
thyroid condition and its relationship to service are redundant 
and are not material to the question of whether there is a 
relationship to service.  To the extent that there is evidence of 
a current disability and its treatment, the Board also finds that 
these records are redundant.  Evidence of a nexus between the 
claimed thyroid condition and service remains absent from the 
record.  In summary, the defects existing at the time of the 
December 2002 rating decision have not been cured, and the claim 
may not be reopened.

Prostate and Urinary Conditions

Service connection for a prostate condition was denied in a June 
1980 rating decision.  

Of record at the time of this denial were the Veteran's service 
treatment records, which are entirely negative for any diagnosis, 
complaint, or abnormal finding pertaining to a prostate 
condition.  On discharge examination in March 1954, the Veteran's 
genitourinary system was clinically normal.

The report of a May 1980 VA examination indicates a history of 
increased urinary frequency and the examiner's finding that such 
was consistent with chronologic alterations and prostatism.  

The report of an April 1987 cystoscopy indicates that the Veteran 
had significant obstruction due to hypertrophy of the prostate.

An August 1990 confirmed rating decision continued the denial of 
service connection for a prostate condition.  Private and VA 
treatment records added since the April 1988 rating decision 
indicate that the Veteran underwent transurethral resection of 
the prostate (TURP) in June 1987.  The RO concluded that the 
evidence did not indicate that a prostate condition was related 
to service.

The Veteran testified at the RO before a hearing officer in 
October 1991.  He noted that he began experiencing problems with 
his prostate in approximately 1984 and that his symptoms included 
frequent urination.  

In a June 1993 decision, the Board declined to reopen the 
Veteran's claim of entitlement to service connection for a 
prostate condition.  It indicated that the evidence submitted in 
support of the Veteran's petition to reopen was not relevant or 
probative as to service connection.  It noted that the evidence 
did not show that the Veteran had prostate problems on active 
duty or that his current problems were related to service.

In a December 2002 rating decision, the RO denied service 
connection for a urinary condition.  It determined that although 
there was a record of treatment in service for a urinary 
condition, the record demonstrated no permanent residual or 
chronic disability subject to service connection.

The December 2002 rating decision also declined to reopen the 
Veteran's claim of entitlement to service connection for a 
prostate condition.  The RO noted that the evidence did not show 
a link between the current medical condition and service.  The 
newly added evidence included VA outpatient treatment records 
showing that the Veteran received medication for benign prostatic 
hypertrophy.

The Veteran submitted his most recent petition to reopen these 
claims in July 2007.  Added to the record since the December 2002 
rating decision are private and VA treatment records.  VA records 
indicate that the Veteran was status post transurethral resection 
of the prostate in October 1993.  Benign prostatic hypertrophy is 
noted in a May 1994 treatment note.  The Veteran's prostate 
specific antigen was noted to be elevated in July 2007.  

The Board, having carefully reviewed the record, has determined 
that new and material evidence sufficient to reopen these claims 
has not been received.  With respect to the claimed prostate 
condition, the Board observes that the Veteran's contentions and 
lay statements pertaining to a relationship between his prostate 
condition and service are redundant and may not therefore be used 
as the basis to reopen this claim.  To the extent that there is 
evidence of a current disability and its treatment, the Board 
also finds that these records are redundant.  Evidence of a nexus 
between the claimed prostate condition and service remains absent 
from the record.  In summary, the defects existing at the time of 
the December 2002 rating decision have not been cured, and the 
claim may not be reopened.

The Board has also determined that the claim of entitlement to 
service connection for a urinary condition may not be reopened.  
Again, the Veteran's contentions and statements pertaining to the 
presence of a urinary condition were of record at the time of the 
December 2002 rating decision and are therefore redundant.  This 
claim was denied because there was no evidence of permanent 
residuals of treatment for a urinary condition in service or 
evidence of a chronic disability related to service.  Evidence 
added to the record since December 2002 does not tend to show a 
current diagnosis or chronic disability subject to service 
connection.  In summary, the defect existing at the time of the 
December 2002 rating decision has not been cured, and the claim 
may not be reopened.

Evaluation of Inguinal Hernia

The Veteran seeks a compensable evaluation for left inguinal 
hernia.  The instant claim for increase was received in July 
2007.  

Under Diagnostic Code 7338, a noncompensable rating is assigned 
for a hernia that is small, reducible, or without true hernia 
protrusion, or a hernia which has not been operated on but is 
remediable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  A 10 
percent rating is assigned for post-operative recurrent inguinal 
hernia which is readily reducible and well supported by truss or 
belt.  A 30 percent rating is assigned for a small postoperative 
recurrent or unoperated irremediable inguinal hernia which is not 
well supported by a truss or not readily reducible.  A maximum 60 
percent rating is assigned for a large postoperative recurrent 
inguinal hernia which is not well supported under ordinary 
conditions and not readily reducible when considered inoperable.  
A 10 percent rating may be added for bilateral involvement, 
provided the second hernia is compensable. This means that the 
more severely disabling hernia is to be evaluated, and 10 percent 
only added for the second hernia, if the latter is of compensable 
degree.  Id at Note.

VA outpatient treatment records are negative for ongoing 
treatment of this disability.

On VA examination in January 2008, the Veteran's history was 
reviewed.  The examiner noted that thorough review of the file 
revealed no complaints of recurrent left hernia or residual 
problems with his surgical scar.  He noted the Veteran's report 
of chronic left low back pain that radiated around to the left 
groin and leg, but stated that such was unrelated to the service-
connected hernia.  The Veteran denied tenderness, breakdown, 
inflammation, edema, or hypersensitivity of the surgical scar.  
He denied recurrent hernia and other problems related to the 
history of left inguinal hernia repair.  Physical examination 
revealed an obese abdomen without masses or tenderness.  The 
surgical scar measured 12.5 cm in length and was slightly 
hypopigmented.  It was smooth and was not tender, adherent, or 
hypersensitive.  There was no sign of breakdown, depression, 
inflammation, or edema.  There was no evidence of recurrent left 
hernia.  The diagnosis was left inguinal hernia repair, with no 
evidence of recurrent hernia or residual disability.

An additional VA examination was carried out in April 2009.  The 
Veteran stated that he had pain in the left inguinal area all of 
the time.  Physical examination revealed slight tenderness to 
palpation of the scrotum.  There were no inguinal or femoral 
hernias.  The diagnosis was status post left inguinal hernia 
repair without detectable hernia recurrence.

Based on the evidence of record, the Board finds that a 
compensable rating for the Veteran's bilateral inguinal hernias 
is not warranted.  Neither of the cited VA examinations 
demonstrated that the criteria for a compensable evaluation were 
met.  Rather, both examinations indicated that there was no 
evidence of recurrent hernia or residual disability.  A 
comparison between the findings of the VA examinations and the 
criteria listed under Diagnostic Code 7338 indicates that the 
Veteran's inguinal hernias most closely approximate a 
noncompensable schedular rating.

The Veteran is competent to report his symptoms, and the Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than is contemplated by the current 
noncompensable evaluation.  However, while he is competent to 
describe symptoms, as a lay person, he is not necessarily 
competent to attribute symptoms to specific underlying pathology.  
As discussed, the VA examiners noted his complaints, but, 
nevertheless, concluded after objective examination that his 
disability was essentially asymptomatic.  Thus, while the Board 
has considered his complaints, it ultimately places more 
probative weight on the objective clinical findings of the two 
competent health care specialists discussed above.  

In deciding this appeal, the Board has considered whether the 
Veteran is entitled to higher evaluations for separate periods 
based on the facts found during the appeal period.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the disability has 
remained asymptomatic throughout the appeal, however, staged 
ratings are not appropriate.

Because the rating criteria at Diagnostic Code 7338 reasonably 
describe the Veteran's disability level resulting from and 
symptomatology of his hernia, referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for consideration outside of the rating schedule is not 
indicated. 
See 38 C.F.R. § 3.321(b); see also Thun v. Peake, 22 Vet. App. 
111 (2008).

The Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert.


ORDER

Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities is denied.

Entitlement to service connection for bilateral haring loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.
Entitlement to compensation under 38 U.S.C.A. § 1151 for fecal 
seepage with rectal fissure is denied.

New and material evidence having not been submitted, the petition 
to reopen the claim of entitlement to service connection for a 
bilateral eye disability is denied

New and material evidence having not been submitted, the petition 
to reopen the claim of entitlement to service connection for a 
bilateral eye disability is denied.

New and material evidence having not been submitted, the petition 
to reopen the claim of entitlement to service connection for 
residuals of a back injury is denied.

New and material evidence having not been submitted, the petition 
to reopen the claim of entitlement to service connection for a 
kidney condition is denied.

New and material evidence having not been submitted, the petition 
to reopen the claim of entitlement to service connection for 
residuals of pneumonia is denied.

New and material evidence having not been submitted, the petition 
to reopen the claim of entitlement to service connection for a 
thyroid condition is denied.

New and material evidence having not been submitted, the petition 
to reopen the claim of entitlement to service connection for a 
urinary condition is denied.

Entitlement to a compensable evaluation for left inguinal hernia 
is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


